Exceptions overruled. This is an action of tort for negligence. The plaintiff while a passenger on a train of the defendant slipped on the first step down from the platform of the car from which she was alighting in Boston and was injured. The only evidence as to the step was that it was “worn, shiny and smooth in the center and worn down and shiny on the outer edge and on each side of the center . . . there were little bumps” or “raised elevations” which were part of the step and did not appear in the worn part. A verdict for the defendant was directed and the plaintiff excepted. The epithets, worn, shiny and smooth, standing alone or with the vague reference to “little bumps,” are insufficient to describe a condition which could be found to be defective and a source of danger to passengers. Grace v. Boston Elevated Railway, 322 Mass. 224. Dolan v. Boston & Maine Railroad, 328 Mass. 532, 534-535.